Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 1 of 23

(QWSIMER fSipad, Eepitara Se -*237 700K
' ” Full Name/Prisoner Number

‘FOE $OX BGO

Mil Mert, Pennisi ansia. {CU I2
~~ Compiete Mailing Address

IN THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE DISTRICT OF feansy|yania,

- Givit Action No. . _ . FILED
— (To be supplied by the Court) SCRANTON
APR O 8 2028

 

~ CME VEFGU EF, FEGAG ERA apA LR. we RY 7 GO/f . Piaigana, </ _
_ . *Full-mame(s) and Prisoner number(s) ° DEPUTY CLERK
. (Do not use ef ai.)

 

 

” ve Cserden) (decle) ( P4-c)
RM OKOUMLEY QUE SoomaeR feniietid fIseee
CPA-c) "

HE COREY, SBOP faghgttef eapoyec Ay) MR - ECKERT, Defendant(s),
(Do not use ; | o
_. va Me Pk ey Mesias all Chin ‘caf director bce - 72S yfees Mathines.ja Chee ~

 

 

 

 

ore BRISONER’S CIVIL RIGHTS COMPLAINT

cee. A. PARTIES

7 CSTOLUER Kb ptlaia Se. is a citizen of (Gameropeur who
(Plaintiff) (Stare

_ Presently resides at ~amea QPTES LEWD iki, Ortspreg LO LUX BO Ky MART py ISYIZ
so (mailing address or place of confinement) , : ,

2. Defendam MWR. cere DRRALE is a citizen of LEALISY IV DALLA
we (name of first defendant) . (State)

_Whose address is OL Craps £0 Bb Yo WOYMART 2b. SFY 72

and who is employed as WMPRDEAS - At the time the claim(s)
(title and place of employment)

Dawe fame
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 2 of 23

alleged in this complaint arose, was this defendant acting under color of state law?
WY Yes No. If your answer is "Yes," briefly explain:
TAS WOBEMT” COeaRED fl A FERERAL FACULTY ett? Cre employexs

 

 

 

 

We BEEOONTS, Cp loye? BY rbop)
3. Defendant AS. Asante SOM AER is a Citizen of LEAMISS Cb A
(game of second defendant) (Stare)

Whose address is_ io Canal AO Bor YOO MPEYIERT PA APY I2

and who isemployed as ApeOr Ce QOCTOR . At the time the claim(s)
_ (title and place of employment)

alleged in this complaint arose, was this defendant acting under color of State law? et
nny A “Yes——o- Now Tf your answer is" V és, " briefly explain: O

TAS tC” BOURED pnp A FEDERAL FACILITY wife cph EMplO YES

= FRE LEP BLT S CEM DI OVERD Lf FBOP J
(If more space is needed to furnish the above iiformation for additional defendants, continue ona blank
sheet which you should label "A. PARTIES." Be sure to include each defendant’s complete address
and title.) Se. an eM

B. JURISDICTION

1. Jurisdiction is asserted pursuant to (CHECK ONE) ~ >

42 U.S.C. 8 1983 (applies to -state prisoners)
Yo ss Btvens vy. Six Tinknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S, 328 (1971) and 28 U.S.C. § 1331

~ (applies to federal prisoners)

2. Jurisdiction also is invoked pursuant to 28 U.S.C. § 1343(a)(3). Cf you wish to ASSEI jurisdiction
under different or additional SIanles, you may list them below.)

28 CPR 19.20" caRE Chan”

 
Case 3:20-cv-00595-RDM-CA Document,1 Filed 04/08/20 Page 3 of 23
{4 PARTIES (ACPENOANTS ) / OF 2

tL DEENOMT. KeanlE rit KMSER 184 CULE OF Hey sewn.
2 7
AHO. AODbESS 1S. ile Cat LO BOX YOO. blpgha@kt FA LEVIZ.
AMO 00 18 pliyeO LS Lia LAT THE TINE OF THE, (AE)...
AMEE, Ml THES peed. PROSE dE TOE ME PLLIM ETING
MMR Catop OF SiRTE lnod A Yes Wd. ad YES.

AES ACLS T ollie. WV GOERS / ATY. atte tt employes
THE DETEMONTS, Co vey 6 OY BUS

oe ES LEFEM OAT LUD [REY ESA CORED) OF” - Leninlayliaelie. ces
tenet C0 4OORESS. 18 CP Cerijbttt FO BOX YCO LMY MART, 2. P22.

wa MO MO 1S EDI lo CO tif Lhe AT FILE TIME Of THE Clair),
— alibi. We. THES. Conaploiwl) PROSE, wLO8 TE OCFEMOUN ACTING
_alytR COR oF SraTe the) < es Na. EXplAint NES

FHS, INEMOENT” OCEURED. 111 A > FEDERAL, Prey Mey, ophayes
He bherelbeTl, (empl yen ye) ee

co Oo: LAE OLMT, 1 LeU. 4A. che. ced OF LEIS onite eect ene
vs ait PBORES M_GIE CANA! £0 BOX YO) ndeyonpRT PA AEVI2 5...
Arle wit ts empleyeD, AS LBC. ATIC 70nE, OF Tite thes).

cn AMEE 006 THIS. Coraplai AROSE, Wt OS. THE OEFCRIOCANT ROTO...
LMR ColdR OF Si0TE Can) = es VO explo HES.

 

 

 

oe cent enen FAS CMCPOENT”. OOLLRED, itd Pe 2 enthal FOOTY oY7Ced- vb ep yes. 7
THE. BECEMANS, (Empleyeo_ by FBOr)._

 
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 4 of 23

. _ A. FARTTES (OPNOANTL) 2 OFZ

ce lt LES MOPMT Sila T TAS A MCRD OF LMM MAHA.

0 POPRETS tf WEP Corwin) 20 BOK GOO VAYMPRT, FA AEIYEZ

FOL MIO SS CMplayeD. OS DOT, A THE TUNE. OF GE Clpreim (5)
AMEE CO td FAS, Congblan ll pROSt, aS. THE DEF EOL petits,

 

 

 

 

 

 

: WR Cook OF STATE, Urb) tes 0 EKpleuns ENE
TE, AIOE GCCURLD. MF » EDERAL newly, ptt. empl, yes
POLLS CMPLD By- LED _ -
ee DEEMED FOSVYKES PSA LUBE OF. - peal, Jyawih

Lon _. AMO ADDRESS AS SL CANN, PO_BOX 400 btflOPRT LA AITE..
a AM ett O LS. Lnplay 2). PS. MUELLER PT TILE! TUNE OF TPE. clots)
- _. AMECD, 101 HHS, COLA AROSE, W105 THE DEPEND ACT riser

neh £0007 Etre) < Yes 010 ip A a

THES, (MOO BIT. OCMRED, HEB. FEDER, / PROULTY, 0 MCSA y empla yes
THE LEP MDH, (EMP yen. Sy But) ee

 

9. erent lth. ECKERT A CTEM. OF LEWIS LV ARLE
MO _AOBRESS A SP Condens LO LOX LEO wipymrpr, LIF LAY T2..
GO Mtb 6 explo} VED. AS PSSCSTAAL LORDEBE ATOTME” TOET OFTHE.
AAA) LMEEED, 04 TAS. Conyal aint, BROS CMOS THE. DEENA HETINIS,.
_wnbeR Color oF: Sate lan. es slo. &% Mons FES
THUS. MICLOLDIT” AC CARED 10d 0 FEDERAL Fatty PIED Tite...
LFS 1 Comelopee By £202. Be ee

 

 

 

SM LF OMT - Yukrronsnd . WE CANBADNS TBIT US A cle BEN OF, oF Peasndyo0e
AMS 00 18 eoployeb, 1S LETLCR AL THE ThE OF tHe Chenls).

ee AMEED. TLS Complaint é AROSE, OMS THE OCFEMOFBIT ACTING UMOER
_ Coleke of Sate tang. Ves.wo explains NES

on TINS, MUCIBERT  OtCURLD. 1 wd 1 A FiberAl treaty 6 witty? 2d enaployh
seen wn ME DOP MAUTTS.... Copal boy LBORY
Case 3:20-cv-00595-RDM-CA Document 1 Filed 04/08/20 Page 5 of 23

Ct WVATURKE OF FWE CASE Pl. LOF 3

_ Gpons ray ARRAL bt WED, S10TES, Peedi ~ Contin)
wo OM OR. ABO” 4-28 BUG, EF REANCO, AN) WPI ONEDICAL EXBAD, BY.
Cerne he ONE S0in0o€R, tot olttth E plttdth Td LER THE SACE THATA E.....
MD PRE ERCSTEME._ UY UY. OEY LPT. bt HCH OCCHRED AT AA.
ce RAE OCT Wihle AVBINE PRETRIAL AMO THAT OME SHU.
vo PREM CHNG. 1D, OB SOMMER MED. 10S. AMO. ORDERED. KBBY BE...
ce ne  PEPORINCO, St THOT SAE Cans 1bebdliy THE PROBIE [SMCRTY OF bay).
a _ CONE Ob. AipPBaxtinately moti larR COMB BMT LONG -2HG ) ans.
OY 0S TORE) OF 0a MGT thy, OT, bitCH TOE, Eves, (NPR MEDD By.
PAC DIRS. KER COREY Bd, FAC LR: BERMETH FUSER. Tele THE KRAY
WAS MBMTINE ton, THAT, Zp FILE BREED. UP ORL THUS. UE DLODTTON Zo.
WEE ABBOT LAY, BUSHES» (BSCE To Wy KEG iteR OCF? WTS) Wl Doe So...
co AB MERIE, LVM OfYOAREMT. THAT, SOMETHMIE 1S MOEED. WRONG,
QUE FO HE. ORCAS. 10d pOid ONO THe ti0G@ p00BICMY & BEG Hd TO...
PRICES, ad) Gt OF THESE SyeopTpad E2006. SeveRAL Visits To.
_ MntbICel, Depakrenend— (We S& Call) OVER re Wlixr yerR 10, 4. lbalf-.
ce _TRyplee- 70. 8€F 70TH. Bolo OF altel Cxnbily. MOP LMG LTT PAY.
yp, Bl 7.0. Pel facie SeveR Ad PACE, TOPE (NPABERS CRS.
_..... loti, PIR. Kelstta, teaefers nde be Oracte Socnack) fisted Te
awn Choe, OR TREAT. wey, elon Stadisi. Cold. Chl OB ABOUT
(227-207, DURIUE pe Routine. Fillanl- op. WT MR RONER LA EF.
on ABR RM GY DT MOD THOT. E088 STM 10d 2 EREAT QE OE POW BOD.
ww Mts hugweutly bors Eve) BBC TAI, Stet 2S wile ntG, MPI.
a EDIE ca Fla, LLTU OME. EK pe Rtttititsls GEOR OLE fa BE THAT
coe tn nae OR LPISER 70D ETAT IE MT LOTUS UES. TOPE BOTHERSOME MEH
vee KQER& LURE AND, FARTHER. TREAT, HQWEMER, DESPiTE LAY SMIEROUE
eee en AUGOPTS. 76 RECIENE TREPTINENT” OVER THE MEKT. SEVERBC POONWE oo.
ce MEL 27 AOL EUB) 1 VHT, TU OAT EUS DURE LY SULT CRM
MIE, WATE LORS. CAREY, PAC. THAT ANOTUER.. XRAY INEE. ORDEREP 4.0
concen nen YOPROMOUMEYY, A WEEK LATER. Ot OB ABOUT. 40° 20.-2OUS AJSEBMO
XRAY. WAS. TRKEM OF WN) LEFT Mp CFER..COMpERISONS. PURPOSE OF MOA? 2A...
ce ree ne AY), MMPS Ny FER THAT I 0S THD dF THe PLT. CREA) RESULTS...

oe OE TUE, FIRST. XBOY. 3 WSLS, THE TL PON). COMPTON? PO. AVOREIMED)
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 6 of 23

CO. MATURE OF THE CPSE PE.2 OF 3

_ SOMETORILT Vis... THE. FERS HRY REVMED, ¢ ReETABUAR Dy Selasta ord
IN, let thi, onttt rowunnl. Stier pite MORROAHIE,, THE WAS KOCH
. BY MIELE CAG, SPREE PORTIS” SUMCE. O10 BOM THES oo
ce _ USIABNOS AUD GROSS Witstecd by FORME AMELD USP COMBS MNEOIEAT

SOF, MECOONSTROTES, OELBEROTE” UMDUFREMCE 70 toy SERLALS. MREDICAL
_CaleFion avh, CBD 70104 COLOTION BENE SEGNEAMEY MORSE.

__ Seton, KY) (PERFORMED, Ord L026 ~22LL) * 2 YRS OLTER FIRST XBRL

REVIHED. OY GMASTIC. RLM OBAYNLEC APPEPRANKE OF THE LE RCETRBUOR

on BONE, BS GEM. AS SUBCOUORA CL SCIERLMC PLM CY SAC. LWONEES, OC THE ETT.

on  PCETPRUAR ROOF AME MLMOA FON, Soted PACE MOLL OGLINE Ud THE CEFF.

_ a Me 88 fe BELGE. OF THESE. FUsOure , Coupled. tritttt LOY. CanliDndtls. AELEOPTS
TO Recieve There Cia Jick COU $eOUESTA,, A UEE. 00S MER UY

. ow - CRORE By OR M1OVE SOOM AS tell SB. BEDAOENOTIRN. FOR SUREERY.
ce OM OR BOT SPM BUS, LCOS DOYS MAB. LEAT LEME OL, PORT 00008. PERL ORL,

a THE. FAIMOIMES. RS, OVETPTINIG PP REVEALED OCCRENSE Wed THE CLT FERIORAL._..

oe BOL MER. WEEED. ALE LY. GIVE MSE TO. SOYIOOS, O0© FEVUREACETOHOULAR

_  AMYIECPNENT (AS WE PS. SERVE OSTEO RTMRES OF ME CFT YD, bldt DOME ote

vo ee ROME COMRELRATIO AAT ERIOR G HOD. SypeRi tly ttt LIA GER OAS: LLBCMMORAE,

CYS td THE BETRD UID, PUT. fROOOIOLMT” GEOR LY LURSLEME pp TO. he F.
oc OOD 2 BEO.USEN RE OLB TH FU THECRIVESS, OF CébantoR a WE LOSS ARO.
DOMLEUSE TERRI OFF We ANTERIOR Pills, SupEROR CABRINY. AS ANAS Seopll Te,
ROMP TE LECT fil EPC ESOL » FUR OLEH THESE. Fed OES BRINE, ClERR.
TIE Th OT OOM WPS UG CORDA PUBIC AL, STREE PUELEPOLME INE...

con fl Deny 2E ADEQUATE, (MAEDICAL. TREATMENT F0E PNY. PETE MORLATME:

cc COMLMETON, BUT TO 0S PISO ABPREDITA Witt THERE” AAS A OVER UP

TAKING PYOCE,, PER TWE LIOR. SVR 0b LS, Ftd THE PORE

Cond Coropletestit AbD, TRYING FO RENEE TREETOODT. QUE FO. TE
CCT THOT. FE OMS. EXPREVCWLC IG MOO.OST. COMSSIUNTT. QOBMAIRTIWAE prttd dS

AE A ES. OFF A PY ehtTEE CRUTCHES. BM DIME BENE TOLD OVER AND
oo OVER THAT AVE, BEEN, PUL td FER SURGERY [ TROOSTER FOR A TOTAR WP...
een MGMCELOAA, C bolt tt 0008. AppREVve). by We REEIOOS ON OR BOOT S03 -2079),

. Qh) PRB 72 YRS fred [TORTURE Phot 9y CSORSCOE CHMTION

_... _ MOWtveR.. TUE tttteet” AND. DECBERIAE. AOMFERENCE, O00, NO LET UP
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 7 of 23

C. NOWRE OF THE CPS fbe3 OF 3

cen ROO THE TOE 0108 PYLPROVED. FOR SUC RY. UeltTl. Mae) EVE BEEINS.
FO POCOUNTER AU TYPES. OF PUSIROTOOAT, MA OMG By MERIC STATE.
BME RETR ATC BY CORRECTIONYL PTLOERS. 10h THE FOROS 0 TURTS
eee ne CRO A POT” SUG BACCHAG UCI STOKE £0 poy AD WIT EO.
M0 ttl, EWBL RECIEVE, FUGA TED PUSC ONO MCT REPORT LC Br BOE.
ees oe MBM ED tet bay CH EY C0), OTTER SEVER Condé prrelfil pagelTUs
ce GTM, LATE TR NS YPRONED SRERY Ta THE POCE FE wars.
ene rennereneen ene cens nf OED. ad M202 C6 naelTts ACTER. ApPROVAL.) Tal THC Pf ROCEO GE
ce cere hE BECN CPMCEUED,. CE TO 09 HYPRONTIOLE KETERSE_OBVE F-22-2020
coca. CiltttH 700 LES BED LOST, Parle, AS, 09 RECT OF PUTED LU CEMIUCT.
ce Meparrd ania wy Care Meret wut. ongep@. Freon Coe ML #78 CARE.
A, 2, FVTER LernFié ray, ACCESS. Tp 100 ATER
nnn OR POOR” tf-17 > 2UE de SUBINTED fe SESH IVE. BP~ 10 ROORESSCO TO.
oo  FHE Reon. bineiOk are On Wwe tarda -OCVEVRy Te CVT BAS
atl BOK), bib CH FIT FHS, QUT SEE FO HOVE BEDI TER CGPTED f.
ca CM ECBTEE AYO OETRIYEO By UME MOS CP CANAL STF. AS Are
TET, 70 FURTAR SWORTABE my CTenyeT 76 MPERT. THE Fike ~
eee as were MAIO) STILE AYECAH BEET 21 MMADEQITE” POUL, TREATIENT.
PRO. LLATUE, 0 _LPt ly CUPOBERS ROWLIG GUT TO The Kebone |

   

Po SP LUP — (BAB BOE THERES RELRD ED Vite PIPES Cats

eee a OOPHCE, 0000 CRARMOYQARLY STRING 100 00 8010, ATERUTLOND 1S BEE
cn CMG TE LREOVER f MAT UF, (UM. OE CO, The. Cutt, THREATS. |
veces wv, F00.OF METAL IOT ONS Obl UR ERIERERICE. OF tay, tera Te Ste
once MOLOWUATROTIVE REECE, E020 f00GER FEET AS. THOUGH THAT” ANEWGE

voce MER SOV PABLE,, PERCE NE 70 to0d SER REV tp TAROUTA
THES, NORA E COURTS...
Case 3:20-cv-00595-RDM-CA Document 1 Filed 04/08/20 Page 8 of 23

C. NATURE OF THE CASE

BRIEFLY srate the background of your case.

[WEaxE SEE Fe prAteumayn febeled "C. Nobure of the Case

D. CAUSE OF ACTION

I allege that the following of my constinutional nights, privileges, or immunities have been Violated and
that the following facts form the basis of my allegations: (lf more space is needed to explain any
allegation or to list additional SUppOrting facts, continue on a blank sheet which you should label "D.

CAUSE OF ACTION. ") _ _ .
Claim I: Pha. $e. See. She. bbeoSch antes. fa. be Lb
‘dD. Cause of Acheaf (hese wf y! |

 

 

 

 

 

Supporting .Facts: (nclude all facts you consider important, including Names Of persons involved
5 = « o 1 . - ” :

Places, and dates. Describe exactly how each defendart is involved. State the facts Clearly in your own
words without citing legal authority or argument.) " :

Phase. Sex. te Machnand Inbeled
“ : rhing Facts (Chinn? “

Claim O Please. SEE He Ahh ch mperd / abe
" DO. Crs of Meher Neha oa 72)”

 

Supporting Facts: iv
Case 3:20-cv-00595-RDM-CA Documenti1 Filed 04/08/20 Page 9 of 23

». CAUSE OF faerions — | £6 2 of 3

Vag HL. Veeatiend OF vey Cb EMOIOLT RCTS.
— *§ RED BKATE. LVOUFERONLCE .
* CRUEC POD Wg hlAl. Posentenenf ‘nati eed ae 1 Candia MSERAENST

 

i s meareae Weblecr- ut ue anes Ginn sense
ee LMT relate. Lunetrty Bye,

nen OR DOME SUUIER Cited. a Toso ’ Lyne) oun ne ee

ee _# Oke So Mea CSB 1 Zavoual. CopaeTye... te tv tna avi

PAL, MME Cty, (See os wonviaunl (opatiiy)
SPA, MoM tBS Sua or pbjbual Cepneiya.

 

 

cont OC, KeMeT ef fms (Saco 0d weapsyoute, Copmed yd 000
RE OMAL Chita l LikeCTop (Suen bioiaB OPICRLC LC: mney) cn
ae a kienTs tale Wbietriy bye cele cenmee

© AMROEN, ERIC. OkalLey. CLD i monwals FC AL CpaciTy D..
. + Asacrar € ahfoenl mR. cekeRT Clee cv mowibual 3 oficial Capacity»,
oe | at Syperimg faers (of #1).
Co OY LET AIO METE, Kbit WERE, Vile) OY. THE ME.
OSTEO. LCP ERTS, OUEL FO FER BCTIIE. DL BRAMEL YS MOOUPEROT FO

: Ay, SECEES LNCOL A MEDS... PHESE, UPTOAUS. fall KE) Of AO

ve ERAGE. Lb EXCESSIVE ROSK TOOY LL P9TH POM. SOCETY, GLAD EY

AS TE MAE EET EY, | AHA, BMA LABIED. FO. » Aleiounrety. FRET (TA,
_aegh y.. MANMER. COCR JPRS OF SuPRME FROOY CuRUMUC. AOD. SveRE

MO pens AS SERIOUS Belts NOUS. Tt CRUEL BNO LI SSUAL, Puolese/ 0 ENTE ;
TOE LREURE, GO" FHESE: MEDC, PROCESSUS, Gtdls EKECMIVE STALE TO
DEOL Eh KESROMO. TO. OM Ca0dE, Connpl Ot MF CORUHC POM oo
BEBLTE (LG puted CondSTIT Utes: DEUBERRTE (NO MFFERECE EVER!
HOVE E REBLARIY. KELEVED. MED MIL.. SERVICES, o MEM OSTELY f2RISOM
OPTUS," ConrinwQUsly AIESED ANO ONTERED” pay CONDITION, THAT
- AINE 0068. NOT EXCUSE. THE FAM URE PROVIDE RLEGATE TREAT MENT 10

ALCO C, FEINE CRAME, Cte pF ate wedearitn Mecpev es “ESE

mente, Cake, Qe Cibnrip peaeMOmMeny Clared US Still, STONED MME
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 10 of 23

LD. Cate OF IUGTON LO 2 OF 3

a CVA. OAS. ROBMID th MOT. AQLOUTELY, MORETSED « FURTHER,

ce cen nf PERSCST HAE. A LO ORSE, OF FRE 00 ENF THAT ETT EG ME COBY 104

. _ OSEP Cn APT aTES, DEL BERATE (et FERENCE, Cpectalhy there TRATMEM

_ _ OMASTED, Of LAME. NORE Titi ODO OCT TAE. ff AORSEMMIE. Cates Ton
. LO Catlin it. MEL PECT EE TREATOOEV AT, CO WHTTA STAPLE. TREQUEIM

cee ee een CAPE OUSHT ONS, P00. CVEM OAL. LEP ERB LO. OM SOE” SEC SI 2 OO, Wh hed,
ce ue OF OR Nebel dear Do KER PRIEOKR T0004 QO”

UEU CTE, THEY ORE, OM EPEECT.. COICEBNMG:.. THBT.. TUHETR,, ONE, EEGEDAERM

ce i AE SbF 010M” Ti, ABORESS. 771 PRISHMRES, racdiCrt. CornFions, CGH ....

AAEM OSE” WN WOLBERD EVER) MEW) Biel wbeonTe” (5 FORCED. FO wT

Mm OittS, te Cpoee ptritd FOC QQpORTVOGTS ttt QUIEIOE GREET
COMES MEtes Sey OaPSIOT MYQQuMMENNT, POT, OF PROADED), THO
.  KCESSVE DEA. TE... EX1TIP PIAEMMIIEDT FORBIDS. OT” Ctliy MEfRIVALIIMS |.

OF MnveRL CARE Far PROQUCE. ftiy OM TERTURE. MA CAMEERING OETA

ce. BUT O80 MESS. Séheous Devils eutrert. Catt: ok pehpeiinre: ppidd A Some

a Cotes. Haé Sain, reter te SitotelisG OF Sib Stontiptet MORN 1S MRESSPRY,

te Belay 00 TREATMENT. Te be Cow KiOKED. SERS, But pray and),

ene SLECRINE MESUSIWG. FROM THE. petay, Cnt SATS OY TOT, KECOAREANEAT A...

co OY OSCE eta PER: BOE OUALE SS CHEUTIVE, TREATMENT, OP BEEN

co BL. YPRS 100. Cocdintt, fala MOT OMY te? Titled. DeThy RESLTED

 

UUBEOLLE OUROMTS OF flu, 1 HIE ASO. CBRMSED) ny S12 TO BECBINE,

_ Liliatiy, LARGO ABLE. AcOukiuG 4 Complete. replace M872 YARL |

060, 0. RIPE ly DEBT. tN. PODYBE ray tp COND) LUNE BEEN.
SAV ®B, MAYBE MOT. BUT. 3-4 YPRS OF MON STOP POM Wd LICL. YOGUMTS”

FO CRAEC 00. UM ML. UU SCOIEINT,. DEFEATS, BECP, NIE, OF Mig

LS ROCS MEDICAL CRM MON 08 OF MOA? ZOMG, TE. bf RECOM

929-27 Fe PRESET. (W- WarneROUS. Sitk = CAM WESTY AWD ROTIE

_Fiflows~ YOS Feld EvenTupt IMO KROY anld, MRZ), SuRbERy, KEW -

nade. 69. OR. Sine As CRLy BS LP Bd. THE eppkavhe FOR |

SURCR) By bMAODL ERE BRIO, PROORTE VIOROP MPa LRERT- ANID...

Ab ONRL., larical, OIRELOR T0OKS. toandtts USukERy. APR td OF

. 13-302] AYET. FO MANE. TE. PROCEDURE, Canceten Sarre S meoniths
lore CO 1013-32012), witted Oody CRestite tet toerante thee. Onky. 7 one?
Case 3:20-cv-00595-RDM-CA Document 1 Filed 04/08/20 Page 11 of 23

 

£6 3 OF 3

Wii thi RECBC WO WERE _UNMCERTBAUL THOT, THE pPROCRURE

OO, BE St pall Tite. wiry Tikodbt, 70, Completion SEE £

cnn rH eneprcal Aewopos), Ny.tLitiel Cul Take) rneQitAte
co CRD Ghent tay Benge WTO ip Contengt Cth? 2 2b Bb) IDS...

nn PBF. By Mele Seton. LT AMC Titer CX phrase...

ccna AO MPER TITHE CRMSHEMAE OFF RE OCCHABR OE. OAS. fill. Of COMMORT. 108,

ey MEET Mp DUE TB LL LY BY. ost OOM BD) PREM COMEDY 0.
._ OR Serna. CROERED, 20 KRay. KKioy ott TARGA 0d OPI AUM oi

bith, Stood) asnange. ja ay MEET Hip. eOEVER. , KE wiad, pub sto Kool,
nn BY LOL PR KEMMETY KPMER B00 FOC LRS LEP COREY. THOT...
pee NOY VME. MORO PMO. CLOT. OY Wipe. HIS. Lie. THE. LUECMTROOTION
Wn OMIM OUR THE COURSE OE Tite Mem MER. BY LORS. COREY) (DP
on LOR LEN BISER OUR ME. MUOEROL, SUK COU VEUS, Atle ROTI HE. FEMOO) —
owen GPE QUE TO toy PRESTON, COMPU OLS OF ORSERIOUE VO UB ORDAIE.. prt,
2 SEN KKAY 6102 ORDERED) OL LOATBOUE. By PRS CAREY 0 0NUEN. Tle,

one crn a OER ORNS TO MOY LEFT. Hepp, MS OLLIVEREO. 00 AYRE PMO ooo.

 

 

A OTHERDEDIC SURCERY AO. 70 BE ORDERED, BY OR: DAME SOMMER. OM oo
coe eee MOM BUG. AOR, 008 CortpeleTtD,. We AIA3BAUE CtTtCit REVEALED A.
ce GLUT, LOQUAT” OF PIE” TO ty LEFT NEP tL OU CERES EAI)
- SURE, WS. ODER. S mgnurtds Marte E13: 2A$) Sunfery wat fast,
we WPEERED Of 6SORQERL BRAO(Y, ASIAATE WORDEN TUR-GCKERT._fede

REGIONAL Cheli¢ead ueetreR .S oI? Laem Cont (0-3: 2019) phoecothe

CPE, CONCEWET) OTH EROWE: Spits 70 BEL KAOLE DATE WG DITA...

Raitey AAD MATA OM Ty EME BEWE B(E TO. SEC THE fROCEDURE, MOTE.

occ MAY. THROU 70. Coty pele itil, THRAERE ray Che. (EL atts fateh By
a ORS AT PROO ORRE SAL Y. TE CORRE Level B, PURER beta TiMlO Pay

_ BOCES. 70 MCDM CA RHE abd. THESE. Paper tine PTY ARE Sum rat 70 S00)

_. SHOT CPA LEP ROLYT, ACTED OLB FAME: HOLM pEED - PLIRCER RE (ER Pry ELL

BE, OAUST RATED By GRESMSTRINES MUCHAS. iMrevarionally MEM SEE OF Obagi

co ACESS. LO BMMECN MEEDED POCOICA CARE. 1, INTENT ANY. URE NIG tO RELIG.
a ME TC OMOS, EVENT ts toll, f2RESPOBED. FES, OMT. 70. OPVBBIAE, LM MPERENEE, OMCM
AS LERUL AY. BROWIEITCD.. By. LULL LAOEMOINEMES, PROIUTIOA LEUMET AY PULMSIHOENT bobs

_.. MOlaTéS. Cuil te TIMLPRD, PE DEAMY ER mivoleS. MESSY BU OSHNTON, CETL, ni
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 12 of 23

d. CAKE OF ATION (6: 2 2

Clan. #2. ee _ Veolation! FY FIRST AMENDMENT, RIGHTS
9 PREDONN, CP SYQEECUP. oe se en em

 

 

 

 

 

_— SP RETRLATORY COMOBLOT 0 occ oe ee ene pa pe
. Rebiers Yiolwth Qihec] Lit by BU o- ee unt
te en MEER TS LE Ch CED MY MMOAVOUIL, Capac wy) ce
_ 8 knead Sil i FLT Toute Boe Cit CEO A (NOY OAMGE Cponeih d Tyo
a an coe SypeoR Till. fre. Column #2). one cette oh unm tavetsuvnuee
_ yy, Finsr, Aneninnntl Rib? wWeRE LATO Bf OUR
_ _ tno Ty hes. MEDS He MROE NEPEATED TURAHS 12 090OS 2ME. TA “Mhe..
. _ tne fold "EMEP BUEEIIG EDM STAT FER TRETNIT
7 BERS MAD BUS, QMO LBB? 2020, TS, OFFUER TOOK OS THREAT A
STEP FURTCLER, OM 6222/2020 wien He Caine, FRONDS PETONED ___.
CET, Gb bfrt TA DL | 72 OY, ASSIGNED, BUT 6-2. 78 Como er A CEU
ce SCORCH OF MY Cee ET AS AT TAT TONE, TNT HE leroy. —
— plait, aio, tMlageoly REWER A Hotne MALE KhitE yisioe Borny |
_ _. CEM AU, PRORICATED, ff PHEMTED BOUL ON DYCT. fe PORT OUeCINE WY
7 __ POSSESS ODL OF SBD WSEALUL, HTH 18 REAL ARBUOBIE way 72 REPUTE.
ee ene SC, PM CG AT COOL, LAs Cenrly Fiatd, Gury GS~ Tihs. FAGRMATE)

 

 MEPROCT OOS, by. THE WSTITULI OS. PR USC. (RA OOVUSER ot TU OST LAEGME o.oo,

| PPPORDED. DY NUPUURE OE DUE PRICES 0000. Sate lige. 70.80. O4YS .

. SEERECAT IV, LOSS. OF” ComncysSARy, CA, Wp? FOR 270 OAYS AMO.

Wt bt! COS M6320). Tend. — pusitec’ tay Release OOTE EN.
_FaerteR, aK 1 Man? ColGtR TAT. Z- U8T MOURE. CHROME...

__ Lhd LRM tay CNTREMED, OM) ORS EMILE DRCDICAL COMBMIONE 6 oo ao

EAE THE MEAT. FO. MQCE. 04 CHERAES, AMD, BODR ESS ONY.
AVM, LISLE FO OEMCAL, SIOUE LECD ULE. LY, ATSC ME OH BLS _

HAWG. btintE SB ECHL FO AQOVERSE ACTICN AY. SLLUL ped THe FRY)

OE REF OMOTOUAY. CURVOU ET CPUCEFTED MUISCOMLECT fEPORT KESULTF cm a“

_ ATENEO, Tune ww phiserl), Epeerolly were pay ComsrTyliatinly

cn LRARTEB SPEECH OK Catantl MS 0 SBSTANTIOL, OB LIMWOTRME

 LETOR 10 OFFICER ZS KES, FOVERSE! ACTIOCON, LATED GPC! IS.
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 13 of 23

BRATED, THREBTL Copal S._ TaRT- RFEREMCED My MEM PTS. 74.

brat 20EQUATE path Cah, (008 Clean TAT TOS UFC Vielaveo

On of COTE ft-1 72-201 TATE ED (6 file a “enupive” & GPO

 

CARIOUMISTRATIVE, Aeraety ) Ye (hoo = Oster veRinG Cea april BOX OS

_ Meopessiole | meniea/, . Dei hennENT E. 5 penal oF TREATINENT. FOR ML.

on LA ORECSNE, CMMI OA, PTE. CatryahatelT TE Se DESCRIBED my...
CR OF RETA «aT Ot, 02SED_ OM UFICKR Ti Sy hes TRERTL. AF ofl RP

The” ATERN OF bie, HR: pF USP Carvatnd Tews. fro es ottta

_ ware CoryplatTi 0 LAE AE OF Sati ly. Ano editit OP%tERS. plane

LS AMD, BERTHIE UOTE FOR COLYAPAULNE, To wdtS hd FEAR.
FF FUME. NY Complaint ALLTEWS THE. MUSTITUTI OM, HQWIEVER, THES...
a Ongplaint. weve Ketel, MS QETTIGN TIM, LOEIUMIE S00NE IME EH

ATOFE MEMBER. PUREE LY Lulen Tio rly MTERCEPTEO My WA /

2 CO LANT COaT OF. Kevalinivos) AO. MSP OSC. OF A WEE. AGAIN

 MUERIEWE ON POY FIRST. BOORMONET. MEHT. 76 ©. RPRESSION [PECL
PAE. GME. ellTtt OFFICER FS RES. ACTIONS. dbs, TREND. REMOERED,

LE, AOL AAMITRAT VE KemtDy.. process “umavanile” 78 ME,

THEREFORE, 7 flav NO OTHER GPTION BUT” 70 HE WL. fomplawnsT..........

LO TS. APOBRPOBIE, CDT AD f BP TOL OT MEME, oP CGIATED. AMD. IS. =
TARE STO CONSIDERATION CaWHIDER(HhG OY PROSE STATE

wpe tee ~~ a — - mee ~
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 14 of 23

Dak CleRK OF CouRT,

 

Zl CORISTORHER GRAHAM SEIT” FAS. COURT 1POUSE
° 7

 

A CVV Sl? ACTIGOS JBRIY 70 ATIVELY AAPAPDIER 2 1 OAS

 

SCAT” CURTEITED) PAA, PROACIER RirteBER FOG (60 OCObl 6983 ~-

 

OOC2, fr WRITE Astliille gf JHE CORT CPp! ~BROIAKO

 

yes KMILIT = 0. Cale GF perth) pop iy Covel werrotd

 

 

coer x Sear go 7S CleRE OF CaotkKT LEASE . TRE Keasers

 

ethy 17 O80 Self ol fECETIPER BABCSE 2 OLR Pe FIDE

 

CHVT tO I w/ANTED VO EEF BEFORE TUE _AEAOOWE, SO

 

Z LOR PRL i170 ev FIbuSIPCD PGRST 0000 fon ASECNGE FGR
&

We CouRI¢ Ft plot€ TAS EKIBT - dy (PME pcjen)”

 

wtih pay Covil Agriadné ApplCa Tidtd,

 

 

FHOWES

 

FILED

 

Lon!» phpee Henk back. From SCRANTON

 

a APR § 7
7S COdRT oth THE PATTER” Be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 15 of 23

\,
O. Cai OF Atrio. $6: he OF 2

 

 

 

 

Clam #2... VialaTiond GF my Figst RONOMENT KiEHTE
* FREDO. OF SpteECtf.
~ AETRLATORY COMOUCT oc oo ee a en
= ve Lees ViOCATEO enecray by Bile
ee 2! HECK. ToS IRE (fete. MM MWAVIOUAL CAPRCH wo ae
; 8 Utkenfe SH0F Ff Fated Boe. CLUED A POCO Ca rei.
a cue | Sypoentinl. fer. Lcfaon # #Z a ests te ts via
- ly Fair ANGMINAITT. KRGATL. dtBRe folate BY, OFFICER

a _z5yhes. WEA HE ME ME PE EO TURAUS. TERRES ME TE mthe:
Line flay EF NP BUBB UNG PUDICAL STLT. FER TREATMENT
BEER 1-7 2S, PO 12 BBR AG2O , HS, OFFUER TOOK 1S THREAT. A
SVE FURTHLER OF B2-BO20 CythED ME CAME FRAN MIS ASTEMED
POET. ON TG DL Tb tay, AISS1G ED. UT 6:2. 7. COMOLET BA CEE
COREE OMY Co. ET tds TAT TUNE, TT AE. ienanAtly
. phtlen, 20, tgetly feceR A Hane MOLE Kité psioe Bomy.
CM AUD. PRORICATED, LEU BUC EM DUCT Kept HEE MY.
__ POSSESS OOS SBD WSEALO, OTH 108 REAL, PRELOBLE Way, Te REPUTE.
_Sucrl UG RT OM, Zens erally FAMO GUT OF THUS. FABRICATE

 

_AMERACT OAL BY. THE MSTITUTT ALS... LPR WIC. CRAMER ed TU OST MABEL ME css
_ APE ORED, 60 NPEERE.. UF QUE. PROCESS. 000, SOMCTIOMED, TO.30. OAYS....
SCERECATIONS COS OF CornnusSARY, EMAL, MOP? LOR 270 GAYS AHO.
AM OPPS COSC BF” GEL) FUE = PYSELE LOY Re leASE ORTEGA...
. _ Fara, wnbhenl MT 1a?) ConGER THAT, ZL LAUST CMOURE CHROME...

__ fal PROMO ray CUTRATEO ONO wWhikrEeMilg, MBILAL CoMDdiond .

MOVE THE RIGAT. FO MOE: AY. CnVCERMS, AMD AODRESS (AY |

 

- ANCL, LESSEE TO OEM CAL. STOUT BEGEIQUSE OY, USC OHIO, _
-. MIMOM. Bea StEjECFED 70 AOVERS! & ACTION By, STEM TL” (et FE FP
Of RECANATEY, Conte r CPF (ED MISCOMLCT Repent” RESULT WG

: ITEM, Tune ow prison), pee ely widen way CousTtliatiihy |

LEARTED Ape on ConoweT M8 0 SUgStTOMTIO’, OR LIME
FACTOR 10 OFFICER TiSy KES ADVERSE AOTC, LBD GRE 12S
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 16 of 23

APBD THREATS CUMIIAS.. TeaT KEfEREMCED. ony, ATEMPTE 72.
bra BoeQURTE raOlAL Cake, 15. Clea rHaT qt OF iCER VielATEO
LY, F850 PURAMALNENT WOGHTE,

OM OR PBB. WADE. WD Laren wen. ele a Lenape” BPO

a Caomuusrennve ferredy) By Mano Deliv Clea ht ean] 60K
but 62). 2 berate, Corpleiit. Te rhe Kegel Orecroke OTe.
_ AOORESS IME. DG, depnerments bewial. a TREATMENT FER A

_ Wersting Cantiitenl,a rite Coroplainll Affe BesthipeD my,
LPR OF RETALATI OM, BBSED. Od UFR F Sykes TRERTT RE. Self WS
Tile (OTK of apace: Heke fr USP Corvarns Téenp pes ferarges, ot7e

wTATE_ CorypltnTi ON LAE AE OF Satily. Arlo. oltti¢ HOURS. (lANAE

 

 

adeypous AMD BERTIE WimggTel FOR. CONYLAWHME, To wtAs: MN FEAR
- LE ONY. CompletlT, ol1titind THE MISTITUTLOM. HOWEVER, THES.
ose COM pIAMT. MEVER.AEPRCHEO IE QESTIGMATINY, PUES. SONNE, kai
TAFE mem pEk purpatty [utenTionnly wlektepTe my ean /
Compl. COuT OF Reralinivoas) AWD DISPOSED. A 7 ONCE AGAIN.
_AMERIEIME. ON PNY LERST: OUDMOMENT AEHT TO 0 eypecssienl /specorl,.
. TS, USE. HTH OFFICER TS hKES. AETIONS. Anil, THRODTE. Ren OERED
a OE AOPAMMSTRATIVE KEPNEDY process “unavangle” 78 WE,
_— _ WHEREFORE, Z eve NO OTHER OPTION CUT 70. HE TL. ComyelainsT
76 TS CPOUWBROBIE, Cat T.20Ddf Bye AT NE. LPO C GG TED. LAUD. 05
TORE TO CONSECRATION CamtipeRWlG ay PRO SE STATS. |
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 17 of 23

i
| spc,

 

 

            

wSN./ Yas Aauos

eof FT] ec FALADA ab tga a uly Higa gta iat eal — | BISTROS gs

; ae YT ONO VTS FAIS af’, (VOLN GK: fr y so MIN

riv0y “2M NOLIVASMY ALLS0/0 er Nd
2IULAY 4Y0°) JO LY)

wf 40 221009 FLTOICA (Q~n0W LYNO? 9 ee
ad Jet? CFL, ETUC AN f wey irl)

   

10]

bbb P69 TOOO O&tT bTOe

i

CLASS . CIN ern SVrea Lees etd

OOE XOG 04

pore NO) A COLL ALC al S 2S CALI
A006 42a MVE « x ma MALLS SH, )

 

 

 

 

 
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 18 of 23

Claim TH:

 

 

 

Supporting Facts:

E, PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

~ Have-you -begun-other. -lawsuits-in state-or- federal-court dealing with: the-same: Tae “involvedinthis--— ~
3

action or otherwise relating to the conditions of your mmprisonment? _—SsYes _7_No. If your answer
s "Yes," describe each lawsuit. (If there is more than one lawsuit, des describe the the additional lawsuits

using this same format on a blank sheet which you should label "E. PREVIOUS LAWSUITS AND

ADMINISTRATIVE RELIEF. ")

a. Parties to previous lawsuit:

Plaintiff(s): Al lA 4
Defendant(s) : a

b. Name and location te court and docket number Af , fi

c. Disposition of lawsuit. (For example, was the case dismissed? Was it appealed?

qs it still pending?) Af, L; 4

d. Issues raised: Af Ls /f
€. Approximate date of filing lawsuz: /{ i, Te pe

tr. Approximate-date -of-dispesition: sa
Te TER Lr hisy par siaf!

Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 19 of 23

2. I previously have sought informal or formal relief from the ppropriate administrative officials

regarding the acts complained of in Part D. Yes No.

‘If your answer is "Yes," briefly describe how relief was sought and the results.

3. I have exhausted available administrative remedies. Yes we) No. If your answer is "Yes,"
briefly explain the steps taken. Attach proof of exhanstion. If your answer is "No," briefly explain
why administrative remedies were not exhausted,

pesporely ke Remédies Were deemed " navesbadfe due fe SA SLS
Sth fotercegtine mg o aire ng Aduinictadice Reoied r
tlieed “ae bel tsfoned oI, d ae. fe Sey, fons
ade. LasOar™ he aa z Cor% aed C oe fo Seéfe. donc onsthrads
rained Bion al +, lrekelidory wehiom on Deer eA Sho fl pued Be “

 

4 PREVIOUSLY DISMISSED ACTIONS OR APPEALS

1. If you are proceeding under 28 U.S.C. § 1915, please list each civil action or appeal you have
brought in a court of the United States, while yOu were incarcerated or detained in any facility, that was
dismissed as frivolous, malicious, or for failure to state a Claim upon which relief may be granted.
Please describe each civil action or appeal. If there is more than one civil action or appeal, describe
.the additional civil actions or appeals using this same format on-a blank sheet which you should labe! -
"F. PREVIOUSLY DISMISSED ACTIONS OR APPEALS,"

va.. Parties to previous lawsuit:
Plaintiffs): : N /4

Defendant(s) aw la

b. Name and jocation of court and docket number A/S / we

c. Grounds for dismissal: () frivolous () malicious () failure to state a claim upon which relief may
be granted.

d. Approximate date of filing lawsuit: A /h [F
o -

©. Approximate date of disposition: NA /, Via
/
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 20 of 23

, |
of

fo

-
2. Are you in imminent danger of serious physical injury? vA Yes No. If your answer is
"Yes," please describe the facts in detail below without citing legal authority or argument.

There hos been Severad, Lhrente mode by S fot 9 f here to
physieoly fava me fe Z Con fin we Phis ws auf fe v Whe.
as well’ ac attempss ty sabetese Mf heottlh and Le fod

clea wth mg treedonw) /

G. REQUEST FOR RELIEF

 
  

' [request the following retie  Adb note, freatensn for’ ed wlorseaing Lonel J oA,
@D Mistreodorevt, ait vel Lobiow fo & oP and Ly cif, immed: Se branmsfer pr ,
a safer javite ane fio sphtior Hot this Henerabfe Court ses ff

D Compes Sino 7° Aaemage-s in a amount of fe C3a.de Par defenchen fB

- gaat “Dar is Ay wala mages 0 ~Shae amootle ef WG; 0 88:92 PET tg BRAT: on
ip Shes Myciod atifibs aS We f/ aS ShReir inh yi whe Capac f os,
aS note! in Sector d) of Sh is Com/acicr f. id) 040,600 Corp ana | ofa o0 pn

: CP ong other refef this by 16 Vind é Cowrf SECS appropriade. 4 ald

fl

 

TS : . - ; — 2 oars we 5
Original signature of attorney (if any) Beisoner’s Origina onature

 

 

 

Attorney's full address and telephone

DECLARATION UNDER PENALTY OF PERJURY |

The undersigned declares under penalty of perjury that he/she is the plaintiff in the above action,
that he/she has read the above complaim: and that the information contained in the complaint is tme and
correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at US: Loo Nata on Mhved, SE, 20 20 ‘

(location) . (date)

Prisoner's Original Signature...

 

Bey IO6 BR
Case 3:20-cv-00595-RDM-CA Document1 Filed 04/08/20 Page 21 of 23

CONCLUSION

The petition for a writ of certiorari should be granted.

Respectfully submitted,
Cneisopee

 

Kastan Crnbaes

 
Case 3:20-cv-00595-RDM-CA Document 1 Filed 04/08/20 Page 22 of 23

 

Dthhe CURE LE COURT. WFILE,

 

Zo CoE TIER LEAHAAA 9290-074 ON

 

Cukhiad lay SERAAE DUT BD ftDERAL, SENTEML Leh POie

 

fale. May b, 2020 10) SUBMIT nes THIS COIL CTT

 

 

Mtid hay Cobhisdr BODRESS. WNPECKL bIMl CE CH BINED EH

 

AM Wp 6, M20 MET KOON TF COUKT” OF fF Nf BF

 

 

ORISSING Wit BOLL BP ORE Jil C0 OF My SEATENMC ES

 

LEO THE COMBI MUMbI S100) TPKE QYER POY 6.72606

 

 

Y C.tbe
FESPLET PLY ALG FPO COURT Hl Pf GO? Wi

 

 

EPR OBRO BOORESS FO BE SVEPUGE) 8 07P FIFI S LBM PP

 

 

VF Lift LES EDOS, CP) TE COM REDE OT Firth Abe: Wi é=

 

GA) TULA YER WERS OF P FOLMAKD PODpESS LEVER 044,

 

SEMTIAN E EAMES WWNbip 6 2020),

 

MY) V4 FOREMIRL PUMIRESS fF ¢

 

 

CUAISTOLIER EK PLLA

 

SOG ChNSTERA (NE BO? fe,

 

AECATINGAS, CONNECTICT OSB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
(an eo

n Myanavos

ao

f ¢MsaAa

uod

 

 

 

AK aia el

UNAM esteem

EDELT POY nia / (VALWVL ,

»

J NOON PA WOLSEY I AL YOY _S- oF
2S) L102 0) 2 ¥ ay

SN éAYAASUOS

Tn th ey

 

i

ay

 

wo titer YIOUA 9a 04/ Ly poy
DPMY09 Fort7O2d paopeay * v0
oe ¢ ‘FW Lf nei?

YSN / USASHOd VSN / YaAAUOS

bUbb 2969 TOOO OFTT otoe

| il wee | Coens hsyiread Leweckera|
OOE x09 -
Irwere NE) ACLU 2yynexf L a

RLS (A LL iff

 

P/V QO IE 2 yp MLE LD LIYA LU ppyy )

EGb4 TOOO Oe&TT &T

A

 

 

 
